Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2022 has been entered.

             CLAIMS UNDER EXAMINATION
 
Claims 1-2, 4-5, 7, 9-10, 12, 15, 17, 19-20, 30 and 33-41 are pending and have been examined on their merits.

PRIORITY

          Provisional Application 61/640,366, filed on 30 April 2012, is acknowledged.


WITHDRAWN REJECTIONS
Claim 1 has been amended to recite differentiating embryonic stem cells or induced pluripotent stem cells to obtain an endodermal cell population. Gao et al. and Ferber et al. do not anticipate this limitation. Therefore the rejections made under pre-AIA  35 U.S.C. 102b using these references as prior art have been withdrawn. 



REJECTIONS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 depends on the method of claim 14. Claim 14 has been cancelled. Therefore the metes and bounds of the claim are unclear. Appropriate correction is required. For the purposes of examination any prior art reference that is broadly interpreted to teach the limitations of claim 15 will be used to reject the claim.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 12, 19 and 33-34 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Fisk et al. (Endoderm Cells From Human Embryonic Stem Cells. US 7,326,572 B2 2008).

Fisk teaches a system for producing pancreatic islet cells from embryonic stem cells. Differentiation is initiated towards endoderm cells, and focused using reagents that promote emergence of islet precursors and mature insulin-secreting cells. High quality 

Example 3
Obtaining Insulin-Secreting Cells from Early Cells in the Hepatocyte Pathway

Insulin-secreting cells were derived from hES cells of the H9 line using a modification of the hepatocyte differentiation protocol described in the last Example.

Briefly, in Step I, hES cells were grown to confluence after their last passage over a 7-8 day period using SR medium conditioned by mouse embryonic fibroblasts as described in Example 1. In Step II, the medium was exchanged with unconditioned SR medium containing 1% DMSO, to which 10 μM cyclopamine was added, and the cells were cultured for 4 days. In Step III, the cells were cultured for 11 days in RPMI1640 medium with B27 supplement, containing 0.5 mM butyrate (5-fold lower than the hepatocyte protocol), 10 μM cyclopamine, 4 nM activin A and 10 mM nicotinamide. The cells were then harvested, fixed, and stained for insulin expression (using the Sigma mouse monoclonal anti-insulin antibody at a dilution of 1:500) and counterstained with DAPI to detect nuclei. In Step IV, the cells are matured RPMI1640/B27 by culturing for 11 days in RPMI supplemented with B27, and containing possible islet differentiation factors. FIG. 2 shows the results in which the cells were cultured in Step IV with 4 nM activin A, 4 nM betacellulin, 10 nM IGF-1, and 10 mM nicotinamide. The round circles in the upper panel represent the DAPI blue-stained nuclei. The diffuse staining centered in the middle of the field is red fluorescent staining, representing insulin synthesized and fixed within the cell. It was estimated that about 1% of the cells in the well were expressing insulin. No insulin staining was observed in other cell clusters on the same slide or in the isotype control.


As set forth above, the art cultures human embryonic stem cells in a medium containing butyrate and activin A. It is of note Fisk teaches butyrate and activin A causes differentiation or selection of cells having characteristics for gut endoderm (column 4, lines 33-35). Examiner notes Fisk teaches “As illustrated in Example 3, pPS cells can be initiated along the endoderm differentiation pathway by culturing with the hepatocyte differentiation agent n-butyrate”. Therefore step III is interpreted to produce endoderm. 

Therefore Fisk teaches a method comprising differentiating human embryonic stem cells to obtain an endodermal cell population and contacting the endodermal cell population with a composition comprising at least one EGF component (betacellulin) and one nicotinamide component (nicotinamide).

Because Fisk anticipates treating endodermal cells with at least one EGF component and at least one nicotinamide component for at least 3 days, Fisk must produce pancreatic progenitor cells as cited in claim 1.
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Therefore claim 1 is anticipated (claim 1).

Fisk teaches the use of betacelluin (supra). Therefore claim 4 is included in this rejection (claim 4). 

Fisk teaches the use of nicotinamide (supra). Therefore claim 7 is included in this rejection (claim 7). 

Fisk teaches the use of human embryonic stem cells (supra). Therefore claim 12 is included in this rejection (claim 12). 

Fisk teaches cells produced by the disclosed method are harvested (column 17, lines 63-65). Because Disk anticipates the method of claim 1, the art is interpreted to isolate a NKX6-1 positive population of cells. Therefore claim 19 is included in this rejection (claim 19).

The method of claim 1 is anticipated. Therefore one would expect the portion of the endodermal cell population differentiated in NKX6-1 positive cells to be at least 30%. Therefore claims 33-34 are rejected (claims 33-34).

Therefore Applicant’s Invention is anticipated as claimed.

Claims 1, 4, 7, 10, 12, 19, 30, 33-34 and 41 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Cho et al. (previously cited; Betacellulin and nicotinamide sustain PDX1 expression and induce pancreatic β-cell differentiation in human embryonic stem cells. Biochemical and Biophysical Research Communications 366 (2008) 129-134) as evidenced by Salech et al. (Nicotinamide, a Poly [ADP-Ribose] Polymerase 1 (PARP-1) Inhibitor, as an Adjunctive Therapy for the Treatment of Alzheimer’s Disease. Front. Aging Neurosci. 13 August 2020, pages 1-10).
Cho et al. teach a method of inducing pancreatic β-cell differentiation from human embryonic stem cells (Abstract). Cho discloses the following five-stage protocol (See Materials and Methods section; emphasis added by Examiner:
Stage 1 (definitive endoderm induction). To induce the mesendoderm,
SNUhES3 cells were cultured in RPMI 1640 medium (Invitrogen) containing
100 ng/ml activin A (R&D systems, Minneapolis, MN) and 25 ng/
ml Wnt3a (R&D systems) for 1 day. At this stage, FBS was not added to
the culture media. After 24 h, the medium was replaced with fresh RPMI
1640 supplemented with 100 ng/ml activin A and 0.2% FBS for 2 days to
further differentiate the cells into the definitive endoderm.
Stage 2 (primitive gut tube induction). To induce the primitive gut tube,
the culture medium was replaced with RPMI 1640 supplemented with
50 ng/ml FGF10 (R&D systems) and 0.25 lM KAAD-cyclopamine
(Toronto Research Chemicals, Downsview, Ont., Canada) for 3 days.

Stage 3 (posterior foregut induction). We replaced the culture medium
with DMEM supplemented with 1% B27 (Invitrogen), 2 lM all-trans
retinoic acid (Sigma), 50 ng/ml FGF10, and 0.25 lM KAADcyclopamine.
From stage 4 onward, we used 2 protocols either without (protocol 1)
or with (protocol 2) betacellulin and nicotinamide supplementation.

Stage 4 (pancreatic endoderm induction). In this stage, the cells were
cultured with DMEM containing 1% B27, 1 lM c-secretase inhibitor
DAPT (Sigma), and 50 ng/ml exendin-4 (Sigma) for 2 days (protocol 1). In
protocol 2, 10 nM betacellulin (R&D systems) and 10 mM nicotinamide
(Sigma) were added to the same culture medium.

Stage 5 (pancreatic b-cell induction). In the final stage, the culture
medium was replaced with CMRL (Invitrogen) containing 1% B27, 50 ng/
ml exendin-4, 50 ng/ml insulin-like growth factor (IGF)-1 (Sigma), and
50 ng/ml hepatocyte growth factor (HGF) (PeproTech, Rocky Hill, NJ)
for 6 days (protocol 1). In protocol 2, 10 nM betacellulin and 10 mM
nicotinamide were added to the same culture medium.
Examiner notes Cho utilizes human embryonic stem cells to initiate the method.  Examiner notes Stage 4 produces “pancreatic endoderm”. Therefore Stages 1 through 4 differentiate human embryonic stem cells to produce pancreatic endoderm. This reads on a step of “differentiating embryonic stem cells or induced pluripotent stem cells to obtain an endodermal cell population” as recited in claim 1. Stage 5 taches that in the final stage, cells are treated with either “protocol 1” or “protocol 2” for 6 days. Examiner notes protocol 2 comprises the addition of betacellulin (at least one EGF component) and nicotinamide (at least one nicotinamide component). Therefore the art cultures the pancreatic endoderm cells produced in stage 4 with betacellulin and nicotinamide for at least 3 days.

Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Therefore claim 1 is anticipated (claim 1). Cho treats with betacellulin. Therefore claim 4 is anticipated (claim 4). Cho treats with nicotinamide. Therefore claim 7 is included in this rejection (claim 7). Cho treats with exendin (See Stage 4 and Stage 5). Therefore claim 10 is included in this rejection (claim 10).Cho uses human embryonic stem cells. Therefore claim 12 is included in this rejection (claim 12). Because Cho teaches the method recited in claim 1, the cells would be expected to express NKX6-1+. Cho tests cells produced by Protocol 2. Therefore they have been isolated. Therefore claim 19 is included in this rejection (claim 19).
In Stage 4, Cho contacts cells with a medium containing B27 and DMEM (page 130, right column, third paragraph). Therefore claim 30 is included in this rejection (claim 30). Because the prior art anticipates the method of claim 1, it must produce a portion of cells as recited in claim 33 and 34. Therefore claims 33 and 34 are included in this rejection (claims 33 and 34). Cho teaches the medium contains exendin-4 (see step 5). claim 41).
Therefore Applicant’s invention is anticipated as claimed.

37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Cristina Nostro filed on 16 March 2022.

The Declaration under 37 CFR 1.132 filed 4 February 2008 is insufficient to overcome the rejection of claims 1, 4, 7, 10, 12, 14, 30, 33-34 and 41  based upon anticipation by Cho et al. under 35 USC 102 as set forth in the last Office action because:  

The Declarant states the stage 3 posterior foregut cells of Cho are equivalent to the endodermal cell population used in the methods described in the instant application. The Declarant asserts that in contrast to the instant Application, Cho contacted their stage 3 posterior foregut cells with betacellulin and nicotinamide (in stage 4 of their protocol) for only two days before initiating a differentiation protocol (stage 4) by adding differentiation factors such as IGF-1 and HGF. The Declarant asserts the results of the instant application demonstrate NKX6-1 expression is only induced after three days of treatment with nicotinamide and EGF. The Declaration states Cho did not make NKX6-1+ cells, and their cells when differentiated were polyhormonal and only expressed minimal insulin. In contrast, the Declaration states the NKX6-1+ cells produced using 

The arguments are not persuasive. While the Declarant argues the posterior foregut cells are equivalent to the endodermal cell population used in the methods of the instant application, claim 1 encompasses any endoderm population. As set forth above, Cho treats an endoderm population for 6 days with betacellulin and nicotinamide. Therefore the required active method steps of claim 1 are anticipated. While Cho does not explicitly refer to the cells as NKX6-1+ cells, under the principles of inherency, Cho’s cells read on the claimed cells because Cho performs each step claimed by the Applicant. Even arguendo the claims recited insulin production as a claim limitation, which they do not, Cho explicitly teaches “insulin-producing cells” were observed in the disclosed reference (page 132, right column, first paragraph). The Declaration states Exhibit A demonstrates both NENA (EGF, nicotinamide and noggin) and ENA (EGF and nicotinamide) treatments both generate progenitor cells that have the potential to generate insulin-producing mono-hormonal cells. Section 9 of the Declaration states following production of pancreatic progenitors using EGF and nicotinamide, the resulting pancreatic progenitors are then differentiated  to insulin producing cells using other methods of Rezania et al, Pagliuca et al. and Hogrebe et al.  Examiner notes the claims are not drawn to a method of generating insulin-producing mono-hormonal cells disclosed in the Declaration. The method is drawn to the production of NKX6-1+ 

Examiner acknowledges the Declaration address the prior art references of Gao et al. and Molina et al. The arguments are moot because these references are not cited as prior art in the present Office Action.

Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949). Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 16 March 2022 are acknowledged. The Applicant reiterates the arguments made in the Affidavit filed on 16 March 2022. The Applicant alleges “[0048] of the application as filed defines an ‘endodermal cell population’ as a population of cells comprising…endoderm cells corresponding to Stage 3 of Figure 1”. The Applicant argues “endoderm cells correspond for example to an embryonic posterior foregut cell population which express 
EXMAINER’S RESPONSE
The arguments are not persuasive. The Applicant alleges the Instant Application provides an explicit definition for an endodermal cell population. Examiner notes the Instant Specification discloses the following (emphasis added by Examiner): 
[0064] The “endodermal cell population” as used herein refers to a population of cells comprising at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90% endoderm cells corresponding to Stage 3 of FIG. 1. Endoderm cells correspond for example to an embryonic posterior foregut cell population which express at least FOXA2, and can be positive or negative for PDX1. Other factors can also be expressed. The population can be NKX6-1 negative (NKX6-1−) or express low levels of NKX6-1. The endodermal cell population can for example be identified by flow cytometric and molecular analysis for one or more markers such as FOXA2. The endodermal cell population can for example be in a 2D (monolayer) or 3D (Embryoid Body or other form of aggregates) formats.


[0125] A “Stage 3 cell” as used herein means an endoderm cell characterized at least by the expression of forkhead box A2 (FOXA2) (Gene ID:3170) generated following in vitro differentiation of human pluripotent stem cells (hESCs and hiPSCs) in 2D or 3D formats, for example as described in Nostro et al., 2011.


Examiner notes that while the embryonic posterior foregut cell population is cited as an example of a endodermal cell population, an endodermal cell population is not limited to the embryonic posterior foregut cell population. Examiner notes Stage 3 of Figure 1 only recites treatment with Noggin and retinoic acid at d5 through d7. As set forth above, the Instant specification teaches the endodermal cell population can be identified by 

Even arguendo the claims were limited to treating Cho’s stage 3 cells, Examiner notes the following 

Stage 3 (posterior foregut induction). We replaced the culture medium
with DMEM supplemented with 1% B27 (Invitrogen), 2 lM all-trans
retinoic acid (Sigma), 50 ng/ml FGF10, and 0.25 lM KAADcyclopamine.
From stage 4 onward, we used 2 protocols either without (protocol 1)
or with (protocol 2) betacellulin and nicotinamide supplementation.

Stage 4 (pancreatic endoderm induction). In this stage, the cells were
cultured with DMEM containing 1% B27, 1 lM c-secretase inhibitor
DAPT (Sigma), and 50 ng/ml exendin-4 (Sigma) for 2 days (protocol 1). In
protocol 2, 10 nM betacellulin (R&D systems) and 10 mM nicotinamide
(Sigma) were added to the same culture medium.

Stage 5 (pancreatic b-cell induction). In the final stage, the culture
medium was replaced with CMRL (Invitrogen) containing 1% B27, 50 ng/
ml exendin-4, 50 ng/ml insulin-like growth factor (IGF)-1 (Sigma), and
50 ng/ml hepatocyte growth factor (HGF) (PeproTech, Rocky Hill, NJ)
for 6 days (protocol 1). In protocol 2, 10 nM betacellulin and 10 mM
nicotinamide were added to the same culture medium.
Stage 4 (Protocol 2) treats cells for 2 days with nicotinamide and betacellulin. In stage 5, tells are treated for 6 days with nicotinamide and betacellulin. Therefore the cells produced in stage 4 are treated with nicotinamide and betacellulin for a total of at least 3 days.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. in view Fisk et al.

Claims 1 and 4 are rejected on the grounds set forth above. The teachings of Cho are reiterated. Cho teaches Betacellulin—a 9.5-kDa glycoprotein highly expressed in the pancreas—belongs to the epidermal growth factor family and promotes the differentiation, regeneration, and proliferation of pancreatic β cells under various in vivo and in vitro conditions (page 130, left column, third paragraph).
While Cho teaches the use of an EGF family member to treat endoderm cells, the art is silent as to whether another member of the EGF family can be used.
The teachings of Fisk as set forth above are reiterated. Fisk teaches it has been discovered that stem cells can be coaxed along the islet cell differentiation pathway by initiating differentiation towards the endodermal lineage, and focusing the differentiation process by culturing in the presence of factors that facilitate outgrowth of islet cells (column 4, lines 58-63). Fisk teaches the following (column 10, lines 35-55):
In a further manifestation of this approach, the differentiation pathway is divided into three stages. pPS cells are first differentiated to endoderm (Stage 1), and then to a second intermediate (Stage 2)—say, the level of a committed pancreas precursor (identifiable with the marker Pdx1). A further differentiation step (Stage 3) can be performed if the user wants to obtain mature islets. By way of illustration, to accomplish Stage I, pPS cells can be differentiated to cells having markers for gut endoderm using a combination of n-butyrate and activin A (Example 4). Alternatively, a heterogeneous population comprising endodermal cells can be 

Fisk teaches following differentiation of pPS cells to endoderm in stage 1, cells can be cultured in a medium comprising EGF or betacellulin. Examiner notes Fisk discloses specific embodiments where EGF is used to conduct stage 2 (see Example 5).
As set forth above, Cho teaches the sue of an epidermal growth factor family member to treat endoderm. It would have been obvious to try using EGF as an alternative to betacellulin. One would have been motivated to do so since Fisk teaches EGF is an alternative to betacellulin that can be used to drive differentiation of endoderm. KSR Rationale E indicates that  “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).  One would have had a reasonable expectation of success since Fisk teaches EGF can successfully be used to perform endoderm differentiation. One would have expected similar results since Fisk and Cho are both directed to methods of differentiating endoderm. Therefore claim 5 is rendered obvious as claimed (claim 5).
Therefore Applicant’s invention is rendered obvious as claimed.
Claims 2, 9 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. in view of Evans-Molina et al. (previously cited; Development of Insulin Producing Cells From Primitive Biologic Precursors. Curr Opin Organ Transplant. 2009 February; 14(1): 56–63).
 

Molina illustrates a method of preparing insulin producing cells (see Jiang's protocol, page 11). After preparing “definitive endoderm” from human embryonic stem cells, Molina treats cells with Noggin and EGF (hence, Noggin and EGF components) followed by nicotinamide (hence, a nicotinamide component). The resulting cells are Nkx6.1 positive.
Cho treats endodermal cells with at least one EGF component and at least one nicotinamide component to differentiate cells into insulin-producing cells. It would have been obvious to combine the teachings of Cho and Molina by treating endodermal cells with at least one EGF component, at least one nicotinamide component and at least one Noggin component. One would have been motivated to do so since Molina teaches endodermal cells can be treated with Noggin to produce insulin producing cells. Further, it would be obvious to combine compositions which are each taught by the prior art to be used for the same purpose. One would have had a reasonable expectation of success since Molina teaches endodermal cells can be treated with a Noggin component, in addition to a nicotinamide component and an EGF component to produce pancreatic cells. One would have expected similar results since both references differentiate endodermal cells to produce pancreatic cells. Further, the following is noted from the MPEP:
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.
Therefore claim 2 is rendered obvious (claim 2). As recited in the rejection of claim 2, treatment with Noggin, EGF and nicotinamide is rendered obvious. Therefore claim 9 is rejected (claim 9). Cho treats cells for 6 days (hence, at least 3 days) (page 295, left column, second full paragraph). Because the claimed method steps are rendered obvious by the teachings of the prior art, one would expect the portion of differentiated cells to be at least 30%. Therefore claim 35 is rendered obvious (claim 35).
Therefore Applicant’s invention is rendered obvious as claimed.

Claims 17, 36 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. in view of Banerjee et al. (previously cited; Impact of co-culture on pancreatic differentiation of embryonic stem cells. J Tissue Eng Regen Med 2011; 5: 313–323) and Cabrera et al. (previously cited; The unique cytoarchitecture of human pancreatic islets has implications for islet cell function. PNAS. vol. 103 no. 7 Cabrera, 2334–2339).
Claims 1 and 33-34 are anticipated by Cho as set forth above. The teachings of the prior art are reiterated.
Cho does not teach co-culturing said cells with CD34+ endothelial cells.
Banerjee teaches a method of differentiating embryonic stem cells to insulin-producing cells positive for Nkx.1 (See Figure 1; See Abstract). After obtaining definitive endoderm, Benjaree induces final maturation by co-culture with vascular endothelial cells (Abstract; page 317, Section 3.3.2). The art teaches doing so produces pancreatic 
Banjaree does not explicitly teach said endothelial cells are CD34+. As evidenced by Cabrera, vascular endothelial cells are positive for CD34 (See text under Figure 3). Further, in histological analysis Cabrera teaches glucagon-immunoreactive and insulin-immunoreactive cells are closely apposed to vascular endothelial cells, and are found aligned along the vessels (page 2326, left column, last paragraph).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Cho and Banjaree and co-culture cells with CD34+ endothelial cells. One would have been motivated to do so since Benjaree teaches co-culture with vascular endothelial cells induces final maturation of pancreatic cells expressing high levels of insulin. One would use CD34+ endothelial cells because Cabrera teaches endothelial cells with this marker are naturally found in association with insulin-producing cells. One would have expected similar results since both Cho and Banjaree are both directed to making insulin-producing cells from stem cells. Therefore claims 17, 36 and 38 are rendered obvious (claims 17, 36 and 38-39).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 37 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. in view of Molina as applied to claims 9 and 35 above and further in view of Banerjee et al. and Cabrera et al. 
 Claims 9 and 35 are rejected as recited supra.

Banerjee teaches a method of differentiating embryonic stem cells to insulin-producing cells positive for Nkx.1 (See Figure 1; See Abstract). After obtaining definitive endoderm, Benjaree induces final maturation by co-culture with vascular endothelial cells (Abstract; page 317, Section 3.3.2). The art teaches doing so produces pancreatic islets expressing high levels of insulin, and induces cell specific maturation (page 319, Discussion; last paragraph on page 322 bridging 323).
Banjaree does not explicitly teach said endothelial cells are CD34+. As evidenced by Cabrera, vascular endothelial cells are positive for CD34 (See text under Figure 3). Further, in histological analysis Cabrera teaches glucagon-immunoreactive and insulin-immunoreactive cells are closely apposed to vascular endothelial cells, and are found aligned along the vessels (page 2326, left column, last paragraph).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Cho and Banjaree and co-culture cells with CD34+ endothelial cells. One would have been motivated to do so since Benjaree teaches co-culture with vascular endothelial cells induces final maturation of pancreatic cells expressing high levels of insulin. One would use CD34+ endothelial cells because Cabrera teaches endothelial cells with this marker are naturally found in association with insulin-producing cells. One would have expected similar results since both Cho and Banjaree are both directed to making insulin-producing cells from stem cells. Therefore claims 37 and 40 are rendered obvious (claims 37 and 40).
Therefore Applicant’s invention is rendered obvious as claimed.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho in view of Dorrell et al. (previously cited; Transcriptomes of the major human pancreatic cell types. Diabetalogia 2011, 54(11) 1-23).
Claim 19 is rejected as recited above.
Cho does not teach isolating Nkx6-1 positive cells with an antibody that detects the Hpx epitope (claim 20). 
To isolate pancreatic cells, Dorrell uses an Hpx1 specific antibody (Results, first paragraph). The art teaches antibodies target the cell surface (same section). Therefore the antibody contacts. Figure 1 (see a,d) indicates the antibody detects insulin producing cells (i.e. beta cells). The art teaches Nkx6.1 is expressed by said cells (page 7, first paragraph). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Cho and Dorrell and isolate Nkx6.1 positive cells using the claimed antibody. One would have been motivated to do so since Cho teaches isolation of insulin producing cells, and Dorrell teaches insulin producing cells can be isolated using an Hpx1 antibody. One would have expected similar results since both Gao and Dorrell are directed to insulin producing cells. Therefore claim 20 is rendered (claim 20).
Therefore Applicant’s invention is rendered obvious as claimed.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. in view of Nostro et al. (previously cited; Stage-specific signaling through TGF-beta family members and WNT regulates patterning and pancreatic specification of human pluripotent stem cells. Development, 2011 138(5), 861-871; Epub 2011 Jan 26).


I a combination of a nodal agonist, optionally ActA, and a wnt signaling agonist, optionally Wnht3a or CIHR 99021
Il) a combination of a nodal agonist, optionally ActA, a FGF agonist, optionally bFGF, and optionally a wnt signaling agonist, optionally Wnt3a or CIHR 99021; and 
Ill) a combination of a nodal agonist, optionally ActA, and a FGF agonist, optionally bFGF; to produce Stage 1 differentiated cells

The required components of I are a nodal agonist and a wnt signaling agonist.
The required components of II are a nodal agonist and a FGF agonist
The required components of III are a nodal agonist and a FGF agonist.

In Supplemental Figure S5, Nostro teaches pluripotent stem cells treating with:
A medium comprising Wnt, Act, BMP4, VEGF and bFGF (hence, comprising a nodal agonist and a wnt signaling agonist;
A medium comprising Act, BMP4, VEGF, bFGF (hence, comprising a nodal agonist and an FGF agonist)
Nostro teaches medium comprising Act and FGF can be changed (about middle of first paragraph of Materials and Methods, Differentiation).
Examiner notes Stage 2 and 4 (Protocol 2+Act) read on steps b and c of claim 15.

It would have been obvious to combine the teachings of the prior art by differentiating stem cells as disclosed by Nostro. One would have been motivated to do so since Cho teaches a method of differentiation pluripotent stem cells and Nostro teaches pluripotent stem cells can be differentiated using the claimed steps. 
claim 15).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653                                                                                                                                                                                             

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653